Title: From George Washington to Captain Bartholomew von Heer, 23 August 1779
From: Washington, George
To: Heer, Bartholomew von


        
          Sir
          Head Quarters [West Point] 23d Augt 1779.
        
        Be pleased to direct an Officer of your troop and six Men to take charge of a sum of public Money at present in the hands of Lieut. Lilley of Massachusetts and proceed with it to Major General Lord Stirling at Ramapough. Lieut. Lilley will most probably be found at the Qr Masters at New Burgh. The inclosed for Lord Stirling is to be delivered to him by the Officer commanding the Escorte. I am Sir Yr most obt Servt.
      